REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a memory system. 
The prior arts of record (Achtenberg et al., US 9,940,194, as example of such prior arts) teaches A device includes a memory and a controller. The controller is configured to read codewords of a data structure from the memory, however fail to teach the claimed specifics of:

“the memory controller configured to,
execute first decoding of decoding each of the pieces of the first data on the basis of a first error correcting code generated by using the first data,
calculate first reliability of each bit in each of the second storage regions that fail in the first decoding, the first reliability being calculated by using a read value that is read from the nonvolatile memory by executing a soft-decision read, and
execute second decoding of decoding the third data that includes one or more low reliability bits on the basis of a second error correcting code that is generated by using the third data, each of the low reliability bits being a bit of which the first reliability is less than second reliability of other bits of the third data.” 
claim 1.

“the method comprising:
executing first decoding of decoding each of the pieces of the first data on the basis of a first error correcting code that is generated by using the first data;
calculating first reliability of each bit in each of the second storage regions that fail in the first decoding, the first reliability being calculated by using a read value that is read from the nonvolatile memory by executing a soft-decision read; and
executing second decoding of decoding the third data that includes one or more low reliability bits on the basis of a second error correcting code that is generated by using the third data, each of the low reliability bits being a bit of which the first reliability is less than second reliability of other bits of the third data.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 13.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
claims 1-3, 6-15 and 18-21 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111